UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-2073


L. RUTHER,

                 Plaintiff - Appellant,

          v.

MATT BEVIN,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:16-cv-01045-LO-MSN)


Submitted:    January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       L.   Ruther   appeals    the    district      court’s   order   summarily

dismissing his incomprehensible civil action.                  We have reviewed

the record and find no reversible error.                 Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.                Ruther v. Bevin, No.

1:16-cv-01045-LO-MSN (E.D. Va. Aug. 22, 2016).                 We dispense with

oral    argument     because    the    facts   and    legal    contentions     are

adequately    presented    in    the    materials     before   this    court   and

argument would not aid the decisional process.



                                                                       DISMISSED




                                         2